 



Exhibit 10.18
MARATHON OIL CORPORATION
2003 INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
May 25, 2005
Officer
          Pursuant to this Award Agreement, MARATHON OIL CORPORATION (the
“Corporation”) hereby grants to [NAME] (the “Optionee”), an employee of the
Corporation or an Affiliate, on May 25, 2005 (the “Grant Date”), a right (the
“Option”) to purchase from the Corporation [NUMBER] shares of Common Stock of
the Corporation at a grant price of $[PRICE] per share (the “Grant Price”),
pursuant to the Marathon Oil Corporation 2003 Incentive Compensation Plan (the
“Plan”), with such number of shares and such price per share being subject to
adjustment as provided in Section 17 of the Plan, and further subject to the
following terms and conditions:
     1. Relationship to the Plan; Definitions.
          This Option is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, that have
been adopted by the Committee. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. References to the Optionee also include the
heirs or other legal representatives of the Optionee. For purposes of this Award
Agreement:
     “Cause” means termination from Employment by the Corporation or its
Affiliates due to unacceptable performance, gross misconduct, gross negligence,
material dishonesty, material acts detrimental or destructive to the Corporation
or its Affiliates, employees or property, or any material violation of the
policies of the Corporation or its Affiliates.
     “Change in Control Agreement” means any plan, program, agreement, or
arrangement under which the Corporation or an Affiliate agrees to provide
benefits to the Optionee in the event he or she is terminated following a Change
in Control, as applicable to the Optionee at the relevant time.
     “Employment” means employment with the Corporation or any of its
Affiliates. For purposes of this Option, Employment shall also include any
period of time during which the Optionee is on Disability status.
     “Option Period” means the period commencing upon the Optionee’s receipt of
this Award Agreement and ending on the date on which the Option expires pursuant
to Paragraph 3(a).

1



--------------------------------------------------------------------------------



 



     “Option Shares” means the shares of Common Stock covered by this Option.
     2. Exercise and Vesting Schedule.
     (a) This Option shall become exercisable in three cumulative annual
installments, as follows:
     (i) one-third of the Option Shares shall become exercisable on May 25,
2006;
     (ii) an additional one-third of the Option Shares shall become exercisable
on May 25, 2007; and
     (iii) the remaining one-third of the Option Shares shall become exercisable
on May 25, 2008;
provided, however, that the Optionee must be in continuous Employment from the
Grant Date through the date of exercisability of each installment in order for
the Option to become exercisable with respect to additional shares of Common
Stock on such date. If the Employment of the Optionee is terminated for any
reason other than death or Retirement, any Option Shares that are not
exercisable as of the date of such termination of Employment shall be forfeited
to the Corporation.
     (b) This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, upon:
     (i) termination of the Optionee’s Employment due to death;
     (ii) termination of the Optionee’s Employment due to Retirement; or
     (ii) a Change in Control of the Corporation, provided that as of such
Change in Control the Optionee had been in continuous Employment since the Grant
Date.
     3. Expiration of Option.
     (a) Expiration of Option Period. The Option Period shall expire on May 25,
2015.
     (b) Termination of Employment Due to Death or Retirement. If Employment of
the Optionee is terminated due to death or Retirement, the Option shall expire
upon the earlier of (i) five years following the date of termination of
Employment or (ii) expiration of the Option Period. The death of the Optionee
following Retirement but prior to the expiration of the Option shall have no
effect on the expiration of the Option.
     (c) Termination of Employment by the Corporation for Cause or Due to
Resignation. If Employment of the Optionee is terminated by the Corporation or
any of its Affiliates for Cause or due to voluntary resignation by the Optionee,
the Option shall expire upon the termination of Employment.

2



--------------------------------------------------------------------------------



 



     (d) Termination of Employment by the Corporation Other Than For Cause. If
Employment of the Optionee is terminated by the Corporation or any of its
Affiliates for any reason other than Cause, the Option shall expire upon the
earlier of (i) 90 days following the date of termination of Employment or
(ii) expiration of the Option Period.
     (e) Termination of Employment Following Change in Control. If Employment of
the Optionee is terminated following a Change in Control and, as a result, the
Optionee is eligible for severance benefits under a Change in Control Agreement,
the Option shall remain exercisable throughout the Option Period.
     4. Employment with a Competitor. Notwithstanding anything herein to the
contrary, in the event the Committee, the Chief Executive Officer, or an
authorized officer determines that the Optionee has accepted or intends to
accept employment with a competitor of any business unit of the Corporation, the
Committee, the Chief Executive Officer, or the authorized officer may cancel the
Option by written notice to the Optionee.
     5. Exercise of Option. Subject to the limitations set forth herein and in
the Plan, this Option may be exercised in whole or in part by providing notice
to the Committee or its designated representative of the number of Option Shares
to be exercised. Such notice shall be accompanied by payment of the Grant Price
of such Option Shares in cash or, at the election of the Optionee, in shares of
Common Stock or any combination thereof. For purposes of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise. Upon
receipt of the purchase price, the Corporation or its designated representative
shall issue or cause to be issued to the Optionee a number of shares of Common
Stock equal to the number of Option Shares then exercised.
     6. Taxes. The Corporation or its designated representative shall have the
right to withhold applicable taxes from the shares of Common Stock otherwise
payable to the Optionee upon exercise of the Option or from compensation
otherwise payable to the Optionee at the time of exercise pursuant to Section 14
of the Plan.
     7. Shareholder Rights. The Optionee shall have no rights of a shareholder
with respect to the Option Shares unless and until such time as the Option has
been exercised and shares of Common Stock have been issued to the Optionee in
conjunction with the exercise of the Option.
     8. Nonassignability. During the Optionee’s lifetime, the Option may be
exercised only by the Optionee or by the Optionee’s guardian or legal
representative. Upon the Optionee’s death, the Option may be transferred by will
or by the laws governing the descent and distribution of the Optionee’s estate.
Otherwise, the Optionee may not sell, transfer, assign, pledge or otherwise
encumber any portion of the Option, and any attempt to sell, transfer, assign,
pledge, or encumber any portion of the Option shall have no effect.
     9. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Optionee any rights to (or impose any obligations for) continued Employment by
the Corporation or any Affiliate

3



--------------------------------------------------------------------------------



 



thereof or successor thereto, nor shall it give such entities any rights (or
impose any obligations) with respect to continued performance of duties by the
Optionee.
     10. Modification of Agreement. Any modification of this Award Agreement
shall be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Optionee, adversely affect the rights of the Optionee
hereunder.

         
 
  Marathon Oil Corporation      
 
  By:          /s/ Eileen M. Campbell    
 
       
 
                           Authorized Officer    

4